Citation Nr: 0620515	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
eczema.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an effective date earlier than January 5, 
1996 for service connection for tinnitus.

5.  Entitlement to an effective date earlier than January 20, 
2004 for an evaluation of 30 percent for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active duty training from March 1979 to June 
1979 and active military service from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for tinnitus with a 10 percent evaluation, effective January 
20, 2004, awarded the veteran a 10 percent evaluation for 
eczema, effective January 20, 2004, and continued the 
veteran's noncompensable evaluation for bilateral hearing 
loss.  The veteran requests higher ratings for tinnitus, 
eczema, and bilateral hearing loss.  The veteran also 
requests an earlier effective date for the award of service 
connection for tinnitus and an earlier effective date for the 
10 percent evaluation for eczema.  In January 2005, the RO 
granted the veteran an earlier effective date for the award 
of service connection for tinnitus, effective January 5, 
1996.  Further, in September 2005, the RO increased the 
evaluation for eczema to 30 percent, effective January 20, 
2004.  The veteran continues his disagreement with the 
evaluations and effective dates as noted.  He has also 
averred that an effective date prior January 5, 1996 to is 
merited for the bilateral hearing loss.  That issue is 
referred to the RO.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2005.  
A transcript of the hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagreed with the Court's decision in Smith and 
appealed the decision to the United States Court of Appeals 
for the Federal Circuit.  At that time, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  In a June 
19, 2006 decision, the Federal Circuit held that the Court 
should have deferred to VA's interpretation of its own 
regulations, and reversed and remanded the Court decision.  
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  
Although the case has been decided by the Federal Circuit, 
the Secretary for VA continues to impose a stay on cases 
affected by the Smith case.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once direction is given by the Secretary of 
VA that the stay has been lifted, cases that have been stayed 
will be resumed.  This stay applies to the veteran's present 
claim of entitlement to an evaluation in excess of 10 percent 
for tinnitus.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The issues of entitlement to an evaluation in excess of 30 
percent for eczema and entitlement to a compensable 
evaluation for bilateral hearing loss are being decided 
herein, whereas the issues of entitlement to an effective 
date earlier than January 5, 1996 for service connection for 
tinnitus, and entitlement to an effective date earlier than 
January 20, 2004 for a 30 percent evaluation for eczema are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  The issue of entitlement to 
an evaluation in excess of 10 percent for tinnitus is subject 
to a stay and will not be decided in this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's eczema affects no more than 27 percent of 
his entire body; this includes 15 to 20 percent exposed areas 
affected, without use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

3.  Bilateral hearing loss, when tested in May 2004, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for eczema have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in January 2004, after the enactment of the VCAA.  

An RO letter dated in April 2004, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The letter also requested that he 
submit any evidence in his possession that pertained to the 
claims.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Regarding the veteran's claim 
for a compensable evaluation for bilateral hearing loss, this 
claim is being denied; therefore, any other notice 
requirements beyond those cited for increased rating claims, 
are not applicable, as this denial renders any effective date 
issue moot.  Regarding the veteran's claim for an evaluation 
in excess of 30 percent for eczema, as the veteran also 
requested an earlier effective date for his award of an 
increased rating, the earlier effective date claim is being 
remanded to the RO for proper notice.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations as it regards to the veteran's claims for 
increased ratings for bilateral hearing loss and eczema, to 
move forward with adjudication of these claims would not 
cause any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).
Eczema - Analysis

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the 
past 12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)

After review of the evidence of record, the Board finds that 
an evaluation in excess of 30 percent for the veteran's 
eczema is not warranted because he is not found to have more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

As such, the Board notes that in May 2004, the veteran 
underwent a VA examination wherein it was noted that he used 
a topical colloidal silver on his legs and took Vicodin for 
the pain.  However, he did not state that he used 
corticosteroids or other immunosuppressive drugs for 
treatment.  Further, it was noted that he had approximately 
40 erythematous areas on the right lower leg starting from 
the arch and extending up the medial surface of the shin and 
the calf.  They ranged in size from two to five millimeters.  
Approximately six of them were scabbed over.  On the left 
leg, there was one pitted hypopigmented area that was one 
centimeter in diameter over the left upper shin.  He had 10 
to 20 hyperpigmented areas ranging in size from two to five 
millimeters that were resolving sores.  There was no erythema 
other than the bumps or the spots.  Photos of the veteran 
legs were also of record that showed scars on the veteran's 
right and left lower legs.

The May 2004 physician did not note the percentage of the 
veteran's body affected by his eczema.  However, the veteran 
underwent a VA examination in May 2005 wherein the same May 
2004 physician stated that he reviewed the veteran's claims 
folder and performed a physical examination.  He opined that 
nine percent of the veteran's total body area was affected by 
the eczema and none of the veteran's exposed body area was 
affected unless he wore shorts.  However, when the veteran 
had flare-ups, he would have lesions on his feet, abdomen, 
forearms, and neck, and 27 percent of his total body area and 
15 to 20 percent of the exposed body area was affected, if he 
was wearing a short-sleeve shirt.  Hence, it is shown that 
the veteran does not meet the criteria of having more than 40 
percent of his entire body or more than 40 percent of the 
exposed areas of his body affected by the eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).  The physician further 
stated that there were some hyperpigmented scarring behind 
the left medial malleolus in an area that was 1 x 1.5 inches.  
On the bilateral calves, there were multiple erythematous and 
excoriated lesions, which were one or two millimeters in 
size.  There were approximately 50 to 100 of these lesions on 
each calf and there were some multiple scattered, 
hyperpigmented one to two millimeter macules that were the 
site of former lesions.  There was a two to three millimeter 
erythematous bump on his right knee that was raised one to 
two millimeters above the surface of his skin that the 
veteran stated is how the lesions appeared before they erupt.  
These findings were the same on the other lower leg with a 
smaller area of hyperpigmentation posterior to the medial 
malleolus and slightly fewer lesions there.  These were 
excoriated with some blood streaking his lower leg where he 
had scratched them.  The veteran had also reported that he 
currently used comfrey and chickweed preparation and Epsom 
salt soaks for therapy.  He stated that he was not taking any 
steroids or other immunosuppressive drugs and had not been 
using any other treatment.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).

Hence, as the evidence does not show that the veteran meets 
the rating criteria for an evaluation in excess of 30 percent 
for eczema, the Board finds that the preponderance of the 
evidence is against his claim for an evaluation in excess of 
30 percent for eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

The Board also notes that the veteran argued that his eczema 
affected his ability to work.  Therefore, the Board has also 
considered whether the case should be referred to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2005).  
The record reflects that the veteran has neither required 
frequent periods of hospitalization for his eczema, nor has 
he shown objective evidence that it markedly interferes with 
his employment.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
Further, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, referral of this issue for extra-schedular 
consideration is not in order.

Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
38 C.F.R. § 4.85 (2005)

Table VIA*
Numeric designation of hearing impairment based only on
Puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
38 C.F.R. § 4.85 (2005)

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  

In the present case, the Board notes that the veteran's 
hearing loss disability does not meet the criteria for an 
exceptional pattern of hearing impairment.  Therefore, 
38 C.F.R. § 4.86 (2005) is not for application in this case.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2005)

After review of the evidence of record, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
his bilateral hearing loss.  The Board must point out that 
the measurement for hearing loss is based on a mechanical 
application of the data to the tables provided above.  In May 
2004, the veteran underwent a VA examination.  An audiogram 
was conducted and revealed the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
70
70
48
LEFT
25
30
75
80
53

Speech discrimination testing revealed scores of 100 percent 
for the right ear and 92 percent for the left ear.  The 
diagnosis was hearing within normal limits at 250 to 2000 Hz 
with a moderate-severe rising to moderate high frequency 
sensorineural hearing loss of the right ear.  The left ear 
showed hearing within normal limits at 250 to 1000 Hz with a 
mild dropping to severe and rising to moderate-severe 
sensorineural hearing loss.  Excellent word recognition 
scores were obtained for the right ear and very good word 
recognition scores were obtained for the left ear.

Applying the results to the tables above, the May 2004 VA 
audiogram results are equivalent to a numeric designation of 
I for the right ear and I for the left ear.  A compensable 
evaluation is not warranted when these values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Therefore, a compensable evaluation for the veteran's 
bilateral hearing loss is not warranted.


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
eczema is denied.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss is denied.




REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of entitlement to an earlier effective date for the 
award of service connection for tinnitus and the award of an 
increased evaluation for eczema.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim 
for an earlier effective date for the grant of an increased 
rating or the grant of a service connection claim as required 
in 38 C.F.R. § 3.159(b)(1).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the Board finds 
that a letter to the veteran explaining the requirements 
necessary to support claims of entitlement to an earlier 
effective date, what evidence VA will attempt to obtain on 
the veteran's behalf, and what evidence the veteran is 
responsible to provide, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issues on appeal, which 
are entitlement to an effective date earlier 
than January 5, 1996 for service connection 
for tinnitus, and entitlement to an 
effective date earlier than January 20, 2004 
for an increased rating for eczema, that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran should submit any pertinent evidence 
in his possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of 
the veteran.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


